EXHIBIT CERTIFICATE OF CHIEFFINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. 1350) In connection with the Quarterly Report of Kinder Travel, Inc. (the "Company") on Form 10-Q for the period endingJune 30, 2008as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Daniel L. Baxter, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Daniel L. Baxter Daniel L. Baxter ChiefFinancial Officer August 11, 2008
